Title: From Benjamin Franklin to Vergennes: Two Letters, 24 August 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          I.
          
            Sir,
            Passy, 24. Augt 1783.
          
          Mr: Carnes, an American Merchant settled at Nantes, who has already presented your
            Excellency with a Petition requesting un Arrêt de Sur-seance, informs me that it cannot be complied
            with unless he first obtains the Consentment of a third of his Creditors; that in order
            to do this, his Presence is necessary at Nantes; but that his Liberty will be in danger
            if he has not a Personal Security from Government. I therefore take the Liberty of requesting your
            Excellency to afford him a Sauf-Conduitte ’till he can
            obtain the Consentment of the Majority of his Creditors, to his being favour’d with
            Lettres de Sur-Seance.
          I have the honour to be, with great Respect Sir, Your Excellency’s most obedient &
            most humble Sert.
          
            B Franklin
            His Exy. Count de Vergennes
          
         
          Endorsed: M De R
         
          II.
          
            Sir,
            Passy, 24th. Augt 1783.
          
          Mr: Harrison, an American Merchant, who will have the honour of presenting this to your
            Excellency, is connected in the House of Grubb & Co. at Nantes,—who have sent him to
            Paris on Business similar to that of Mr. Carnes. He is well recommended to me as a worthy young
            Man, and I cannot but wish your Excellency to give him a favourable Hearing.
          With great Respect I have the honour to be Sir, Your Excellency’s most obedt & most
            humble Sert.
          
            B Franklin
            M. le Cte. de Vergennes
          
         
          Endorsed: M. De R.
        